Citation Nr: 1749361	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-31 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, among other things, denied a higher rating for PTSD.

As a matter of background, this issue previously came before the Board in April 2016, at which time it denied a disability rating in excess of 50 percent for PTSD, and remanded the issues of  entitlement to service connection for paroxysmal atrial fibrillation, diabetes mellitus type 2, peripheral neuropathy (bilateral upper and lower extremities), and sleep apnea, as well as a claim of entitlement to a TDIU, for additional development.  That remand also included a remand for an increased disability rating for bilateral hearing loss under the holding in Manlincon v. West, 12 Vet. App. 238, 240 (1999).

The Veteran appealed the Board's denial of an increased rating for PTSD to the United States Court of Appeals for Veterans Claims (Court), and in December 2016, the Court granted a Joint Motion for Remand (JMR), vacating the Board's decision with regard to that claim, and remanding it to the Board for further adjudication in compliance with the orders set out in the JMR.  That issue is now returned to the Board for such action.

Concerning the issues remanded by the Board in April 2016, those issues remain in remand status.  Complete compliance with the Board's prior remand instructions has not yet been accomplished, and the issues have not yet been returned to the Board for further adjudication.  As such, the Board cannot address those issues at this time.

Further, the Board observes that in April 2016, shortly after is issued its prior decision and remand, the Veteran perfected his claim of an increased rating for bilateral hearing loss when he submitted a VA Form 9 (Appeal to the Board of Veterans' Appeals) after the issuance of a statement of the case.  While a VA Form 9 confers jurisdiction upon the Board, that issue has yet to be certified to the Board.  Absent certification, it is unclear that the RO has finished all development of that claim, and the Board will not take jurisdiction over that claim at this time in order to ensure complete development prior to rendering a decision.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in January 2016.  A transcript of that hearing is of record. 


FINDINGS OF FACT

1. Prior to June 12, 2017, the Veteran's PTSD did not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood for any portion of the appeal period. 

2. On June 12, 2017, the Veteran endorsed suicidal ideation.


CONCLUSIONS OF LAW

1. Prior to June 12, 2017, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).  

2. From June 12, 2017, the criteria for a rating of 70 percent for PTSD have been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.130, DC 9411. 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in July 2012.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, private medical examinations and opinions, VA examination reports, hearing testimony, and statements from the Veteran, his spouse, and his representative.  

The Board observes that the December 2016 JMR returned the matter to the Board for further discussion of the duty to assist.  Specifically, it found the Board's prior finding that "all identified, pertinent treatment records have been obtained and considered," was insufficient because the Veteran's hearing testimony raised the possibility of outstanding VA and/or private treatment records, which could not be found in the record at the time of the appeal to the CAVC.  

Since the Court issued the JMR, the RO has obtained complete VA treatment records dated as recently as March 2017.  Further, in a letter submitted to VA dated August 8, 2017, the Veteran's attorney stated:

"[t]o assist the Board in fulfilling its duty to assist, [the Veteran] submits the enclosed copy of his VA treatment records from the Central Alabama Veterans Healthcare System from January 1, 2005, to the Present . . . . the Board should note that the Wiregrass VA Community Based Outpatient Clinic at Fort Rucker is a sub-location of the Central Alabama Veterans, HSC, and that the clinic's records, to include the Veteran's treatment records, are maintained by the central facility.  The enclosed records include several treatment[] records related to the Veteran's PTSD, including a November 2016, psychologist outpatient note completed by a Dr. [S.B.] . . . . The Board should find that these medical records, in conjunction with the June 1, 2017 psychological evaluation completed by [Dr. C.F.] are sufficient to satisfy its duty to assist."

To the extent that the JMR was concerned that the Veteran's hearing testimony indicated possible mental health treatment at a VA facility during the month of October 2015, the Board has not identified any such specific records.  Nonetheless, the recently associated VA treatment records do include subsequent mental health treatment records (albeit, records which post-date the Board's prior April 2016 decision), and the Veteran's own attorney has submitted a copy of those records with the assurance that they satisfy the duty to assist, the Board finds that the Veteran has conceded that such October 2015 treatment records do not exist or are not available, despite such records being the subject of the JMR, and that all relevant evidence has been associated with the claims file.  

Neither the Veteran nor his attorney has notified VA of any other outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Increased Disability Rating

The Veteran is presently service connected for PTSD with a disability rating of 50 percent.  He asserts that he is entitled to a higher rating.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's PTSD, entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration of the appropriateness of staged ratings is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

PTSD is rated under Diagnostic Code 9411, which applies the General Rating Formula for Mental Disorders.

Under the applicable rating criteria a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) was recently issued and applies to all claims that were pending before the RO on or after August 4, 2014, as was the case here.  This version of the DSM no longer relies on Global Assessment of Functioning (GAF) scores and thus such evidence will not be considered in evaluating the claim.

Turning to the evidence of record, VA treatment from December 2011 shows that the Veteran reported being quite stable over the past years, with only mild episodes of anxiety-related symptoms.  He reported the onset of odd dreams, which he described as peaceful.  He also reported occasional irritability.  The examiner noted that the Veteran seemed to be reexperiencing traumatic memories of service.  The Veteran categorically denied suicidal ideations.  On mental status examination, the Veteran was noted to be appropriately and neatly attired.  He was pleasant, engaging, and had good eye contact.  He had a good range of affect.  His mood was euthymic.  His speech and thought were within normal levels.  He was oriented in all spheres.  His cognition was grossly intact.  His insight and judgment were intact and good.

VA treatment from March 2012 shows that the Veteran reported being OK.  His sleep was a bit better, about six hours per night.  He still had dreams, with physical reactivity.  Mental status evaluation yielded findings similar to the prior evaluation.

VA treatment from May 2012 shows that the Veteran was doing well overall.  He was sleeping 6-7 hours with only occasional dreams that involved physical reactivity.  Family seemed to be doing well.  He reported no suicidal ideation.  Mental status examination yielded findings similar to the prior evaluations.

A July 2012 VA examination shows that the examiner characterized the Veteran's occupational and social impairment as due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The Veteran reported a good family relationship.  He had been married for 36 years and had a good relationship with her wife.  He had two adult children and got along well with them.  He attends church and gets along with people there.  He has friends with whom he socializes and gets along with.  He also participates in household chores and shopping.  He stated that he and his wife travel for leisure twice a year.  When asked by the examiner to report his current mental health symptoms, the Veteran stated that he had none.  Nevertheless, he did report distressing nightmares about two times per month.  The Veteran's wife, present at the examination, stated that the Veteran trembles in his sleep, clenching up and mumbling like he is trying to talk, and that she tries not to wake him to avoid a physical reaction.  The Veteran reported being distressed by movies and news about war.  He denied hallucinations, flashbacks, or panic attacks. He stated that he worries about his children and finances, but that the worry does not interfere with his daily functioning.  Regarding depression, he stated that he is not often depressed.  He denied a history of suicidal attempts, or suicidal ideation in the previous six months.  The Veteran described his temper as good, and estimated that he loses control of his physical behavior once a month, usually manifested by slamming doors, and of his verbal behavior about 3 to 4 times per month, generally consisting of saying things he regrets.  On mental examination, the Veteran was oriented, he answered questions appropriately, his psychomotor activity, speech, mood, thought processes/content, insight, and judgment were normal, his attitude was cooperative, he did not show symptoms of anxiety or depression, he had full affect, and he did not demonstrate delusions.  He alluded to difficulties remembering names, things to do, and directions.  The examiner noted that the Veteran reexperienced the traumatic event as recurrent, distressing dreams and physiological reactivity on exposure to internal or external cues that evoke the traumatic event.  Further, the Veteran makes efforts to avoid thoughts, feelings, or conversations associated with the trauma, as well as activities, places, or people that arouse recollections of the trauma.  The examiner also noted difficulties falling or staying asleep and hypervigilance.  These symptoms were found to cause clinically significant distress or impairment in social, occupational, or other areas of functioning.  Significantly, the examiner stated that the Veteran's mental health symptoms do not preclude the ability to interact socially.

VA treatment from December 2012 (in Virtual VA, records received March 2015, at 154) shows that the Veteran reported nightmares and that he gets very violent.  The examiner noted that the Veteran was suffering from avoidance, was isolating himself, and had intrusive thoughts.  Smells, sounds, and war movies triggered him.  He easily got irritable, and his tolerance for frustration was low.  The Veteran's affect was broad and his mood euthymic.  He denied suicidal ideation.

VA treatment from February 2013 (in Virtual VA, records received March 2015, at 151) shows that the Veteran reported being concerned about a recent violent event involving a Veteran.  He reported an increase in nightmares.  His mood was sad.  He was experiencing a return of his symptoms, primarily fear of his own potential behavior.  The examiner noted that the Veteran had a concerned affect and was sad, with some tearfulness.  The Veteran denied suicidal ideation.

VA treatment from April 2013 (in Virtual VA, records received March 2015, at 142) shows that the Veteran reported doing better with his mood, but still had symptoms of avoidance.  His affect was full and his mood euthymic.  He denied suicidal ideation.  

In a July 2014 DRO hearing, the Veteran's spouse reported that the Veteran, in his sleep, shakes his body, clenches his fist, hollers, and grits his teeth.  The Veteran reported memory issues.  He stated that he gets along with people, but avoids crowded places.  He stated that he has suicidal thoughts, but never acts on them.

A July 2015 outpatient note indicates that the Veteran consented to a mini-mental examination, but nothing more.  His spouse reported that things he says to her do not seem like they come from him.  Further, he reported some short-term memory issues in that he occasionally forgets to do things on his to-do list, but denied any real concern about his memory.  

In his January 2016 Board hearing, the Veteran reported restless nights, with nightmares.  He denied any impairment to his judgment.  He reported a good relationship with his family and does not have issues being around his family as long as they are at his home.  He reported bouts of depression, but denied any suicidal ideation.  He stated that his memory is not as good as it used to be.  He reported checking behavior (making sure doors are locked, inspecting house perimeter).  He stated that he has a group of friends, with whom he goes to sporting events or watches sports in television.  He indicated that he avoids crowded places.

As discussed above, the Veteran's VA treatment records do not include any further treatment for mental health issues until November 2016, despite the possible existence of those records being the subject of the JMR.  Per the Veteran's attorney, the Veteran concedes that such records do not exist.

A November 15, 2016, mental health outpatient note indicates that the Veteran was referred to the mental health clinic by his primary care physician.  The clinician noted that she had consulted with the Veteran on several prior occasions (those consults are addressed above)  The Veteran reported being married for 40 years and his wife reported that he had become verbally aggressive, but also admitted that she is no longer as patient as she had been prior to her own open heart surgery several years before.  The Veteran reported difficulty sleeping due to being out of medication for restless leg syndrome.  The Veteran smiled and laughed throughout the interaction, and made jokes about himself, stating that it does no good to complain.  He denied feeling depressed or anxious, but admitted to being impatient, easily frustrated, and easily angered over minor things.  He was agreeable to change in medication, as well as telemental health therapy going forward.  The Veteran was alert and engaged.  Demeanor was pleasant and cooperative.  No cognitive slippage was evidenced.  Affect was appropriate to occasion and thought content.  Mood was congruent and otherwise unremarkable.  Thought was linear and logical.  No psychotic processes were endorsed or observed.  He denied suicidal or homicidal ideation, with protective factors including family, friends, beliefs and values, as well as insight into possible consequences of such actions.  The Veteran was counseled as to how to contact a mental health professional, as needed, and agreed to telemental health appointments going forward.  

A January 10, 2017, VA mental health note indicates that the Veteran presented on time for the session, appropriately dressed and groomed.  Mood was described as "okay" with mildly dysphoric affect.  He was awake, alert and oriented x4.  Eye contact was good.  Speech was normal in rate, rhythm and volume.  There were no tremors or gross abnormal movements noted.  Thought process was goal-directed and logical.  He denied suicidal and homicidal ideation or intent.  He denied feelings of hopelessness.  He identified family and faith as protective factors.  No urgent issues were identified, and he was encouraged to participate in a Vietnam Veterans PTSD group.  

On February 8, 2017, the Veteran attended a Vietnam Veterans PTSD group.  He presented on time for the session and was appropriately dressed.  He denied suicidal or homicidal ideation.  He was alert and attentive and participated in the group discussion.  He took multiple risks to help others by self-disclosure and feedback.  Interaction with other group members was appropriate and supportive.  He was described as active, cooperative, engaging, and attentive.  The same results were reiterated in a February 16, 2017, mental health note.  

A March 8, 2017 mental health note also reported that the Veteran arrived promptly for the Vietnam Veterans PTSD group.  He was dressed appropriately for the group.  He denied suicidal and homicidal ideation.  He was alert and attentive and participated in the group discussion.  His interaction with other group members was appropriate and supportive.  His behavior was active, cooperative, engaging and attentive.  Chronic PTSD was diagnosed and a plan established to continue group therapy participation and individual psychotherapy.  

The Veteran has submitted a private psychiatric evaluation, conducted over the phone by a Dr. C.M., and dated June 13, 2017.  The private psychologist interviewed the Veteran, to include recollection of his experience during the Vietnam war and confirmed his diagnosis of PTSD.  The private examiner also provided a review of the portions of his prior treatment records which she found pertinent.  The day of the examination, she called the Veteran and identified herself as consulting on a VA claim (the Board observes that this was a private evaluation, and not ordered by VA).  The examiner stated that the Veteran's wife joined the call as he struggles with concentration and was concerned about the accuracy of his reporting.  He initially reported with a flattened affect and was guarded in his responses, although he became more open and responsive as the interview progressed.  He spoke deliberately and clearly.  He reported using alcohol to self-medicate, but denied clinically significant impairment or distress due to alcohol use.  Symptoms included nightmares, recurrent thoughts of his stressor, avoiding memories and reminders of his trauma, negative beliefs or expectations, depressed mood, feelings of alienation, hypervigilance, exaggerated startle response, problems with concentration and insomnia, as well as diminished interests, fatigue, feelings of guilt, and recurrent thoughts of death and suicidal ideation without intent or plan.  

Based on the evidence above, the Board finds that a rating higher than 50 percent is not warranted prior to June 12, 2017.  In this regard, the Veteran's communication has consistently been within normal levels.  There are no reports of grossly inappropriate behavior or an inability to perform activities of daily living, and he has consistently denied suicidal ideation.  Although the evidence shows that the Veteran avoids crowded places and spends most of his time at home, the evidence does show that he has a good relationship with his wife and children, and that he has a group of friends, with whom he effectively socializes.  There is no indication that he is unable to establish and maintain effective relationships.  Further, recent VA group treatment records indicate intact thought process, willing participation, risk taking, engagement, and consistent ability to maintain good grooming and other activities of daily living.  To that extent, his social impairment does not affect "most areas" and therefore a 50 percent rating is the maximum allowed rating under the diagnostic criteria.

However, on June 12, 2017, the Board observes that the Veteran reported recurrent thoughts of death and suicidal ideation, albeit without any intent or plan.   Although the evidence of record does not indicate that the Veteran has engaged in obsessional rituals; experienced illogical, obscure, or irrelevant speech; experienced near constant panic or depression affecting his ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; and neglect of personal appearance and hygiene, suicidal ideation is a symptom specifically provided for in the criteria for a 70 percent rating.  Therefore, affording the Veteran the benefit of the doubt, the Board will grant a 70 percent rating from June 12, 2017, but not prior to that date, due to suicidal ideation.

Finally, the Board has considered whether the Veteran's PTSD symptoms warrant a total disability rating for any period on appeal, but finds that they do not.  Particularly, the Veteran has not ever been found to experience gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior.  He has never been found to be a persistent danger of hurting self or others.  There is no evidence of an intermittent inability to perform activities of daily living (indeed, he consistently presents as clean, appropriately dressed and well groomed).  There is no evidence disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  As such, a 100 percent rating is not appropriate for any period on appeal.  


ORDER

Prior to June 12, 2017, a rating in excess of 50 percent for PTSD is denied.

From June 12, 2017, a rating of 70 percent for PTSD is granted. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


